DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a screwdriver bit. Claim 1, discloses an “insulated screwdriver…”, however, it is unclear how any screw driving operations would be performed by the device as currently disclosed in claim 1 because there are no structural limitations pertaining to a screwdriver bit. Do one of the metal sleeves provide the screw driving operations? If not, what element provides the screw driving operation? Is a bit inserted within the metal sleeves? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0173192) in view of Wang (7437979), Zurbuchen (5259277) and as further evident from www.dictionary.com

In reference to claim 1, Hsieh discloses an insulated screwdriver (70, see Figures 9 and 10) comprising: an insulator (100) having a first connecting portion (104) and a second connecting portion (102), a first sleeve (106) disposed on the first connecting portion of “extends over” or is “placed over or upon” the first sleeve [106], thus meeting the definition of the term “cover” according to www.dictionary.com which defines “cover” as being; “extending over” or “to place something over or upon”), and the second metal sleeve (Figure 10) and a handle (80) having an accommodating hole (not labeled but seen in the center portion of the handle in Figure 9) for accommodating the insulated sleeve (Figures 9 and 10), but lacks, disclosing the first sleeve is formed from metal and assuming arguendo that Hsieh also lacks having the insulated sleeve covering the first metal sleeve, Zurbuchen is hereby used and discussed further below. First, Wang teaches that it is old and well known in the art at the time the invention was made to form a bit (3, similar to the first sleeve [106] of Hsieh) from metal (Column 2, Lines 47-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first sleeve, of Hsieh, with the known technique of forming a first sleeve from metal, as taught by Wang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a sleeve that is more durable and/or rigid thus preventing excessive wear during normal operation and extends the useful life 

In reference to claim 2, Hsieh discloses that the first connecting portion is a blind via (104, Figure 10), the first connecting portion has an inner side wall, and the inner side wall is of an internal hexagon structure (Paragraph 37), the first metal sleeve has a first combining portion (formed at the lower portion of 106, see Figure 9), the first combining portion is of an external hexagon structure (Figure 9), and corresponds to the internal hexagon structure of the inner side wall of the first connecting portion (Figure 9 and Paragraph 37). 

In reference to claim 7, Hsieh discloses that the first metal sleeve comprises an outer peripheral surface (Figure 9), the outer peripheral surface is a rough surface (i.e. at a lower end of 106), and as modified by Zurbuchen, shows that it is known to provide an 

In reference to claim 8, Hsieh discloses that the second metal sleeve (90) is “identical to the first embodiment…”, which includes sleeve (50, see paragraph 37) and thus would obviously have an outer peripheral surface (see outer surface of 50 in Figure 6), the outer peripheral surface is a rough surface (at least at corner portion of 55, Figure 6), and the insulated sleeve (at 84 or 45 in the first identical embodiment) is wrapped on the outer peripheral surface of the second metal sleeve (Figures 7, 8 and 10). 

In reference to claim 9, Hsieh discloses an insertion member (see figure below), which is disposed in the accommodating hole (formed as the opening that receives the insertion member therein) of the handle, and the insulated sleeve (84) is inserted in the insertion member (see figure below). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Insertion member)][AltContent: textbox (Accommodating hole)]
    PNG
    media_image1.png
    692
    482
    media_image1.png
    Greyscale



Claim 10, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0173192) in view of Wang (7437979), Zurbuchen (5259277), Lai (7762161) and as further evident from www.dictionary.com (as previously discussed above). 

In reference to claim 10, Hsieh discloses the claimed invention as previously mentioned above, but lacks, forming the insertion member with a plurality of extension portions, which are disposed inside the accommodating hole of the handle. However, Lai teaches that it is old and well known in the art at the time the invention was made to form an insertion member (2, similar to the insertion member of Hsieh) with a plurality of extension portions (“two aprons” 22, see Column 3, Line 15, or at 22 and 23 in Figure 2), which are disposed inside an accommodating hole (421) of handle (4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the insertion member, of Hsieh, with the known technique of insertion member with a plurality of extension portions, as taught by Lai, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains connection/engagement of the elements together and thus prevents any unwanted disconnection during normal operation. 
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable when the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action are overcome and if rewritten in 
The following is an examiner's statement of reasons for allowance: The present invention pertains to an insulated screwdriver. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the second connecting portion is an annular column, the second connecting portion has an outer annular wall, and the outer annular wall is of an external hexagon structure; the second metal sleeve has a second combining portion, the second combining portion has an inner side wall, the inner side wall is of an internal hexagon structure, and corresponds to the external hexagon structure of the outer annular wall of the second connecting portion, together in combination with the rest of the limitations of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nish (2005/0092142) teaches of providing a screwdriver (200) having a bit (150), a protective sleeve (230), an insulator (220) having first (225) and second (227) connecting portions, an insulated sleeve (210) covering the insulator (when Figure 8 is rotated 90 degrees such that the insulated sleeve is above the insulator) and a handle (205) having an accommodating hole for accommodating the insulated sleeve (Figure 8). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723